DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second listening duration" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 6, 11 and 16, the claims state a UE… “generating a first list that comprises a sequence of the directions in which the base station receives the data, wherein the sequence indicates a decreasing channel quality when the base station receives, in the different directions in the sequence, the data sent by the UE”, which does not appear to be described in the specification.  Para [0059] of Applicant’s specification states the “list is maintained by the UE” and Para [0060] states “the list maintained by each UE is generated after beam training” and “the base station may provide a corresponding list for each UE in the coverage area”.  This states the BS provides the list (ranking) of the BS receive beams to the UE, therefore the UE does not generate the list.  Neither paragraph states the UE generates the list, but the list is generated after beam training.  Para [0060] even states the list is provided to the UEs from the base station.  Para [0060] describes the BS using a fixed receive beam while the UE uses each transmit beam to find the optimal transmit beam.  Then, in the next step, the optimal UE transmit beam is fixed, while all directions of the BS receive beams are used to measure channel quality for each beam direction.  The BS has to measure the channel quality of each receive beam and this information has to be sent to the UE (i.e. the BS provides the list to the UEs, as stated in Para [0060]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri et al (US 2021/0058967, hereinafter Oteri, claiming priority date of provisional application 62/630,643), in view of Jayawardene et al (US 2019/0349047, hereinafter Jayawardene) and in view of Hessler et al (US 2017/0265214, hereinafter Hessler).

Regarding claim 1, Oteri discloses a channel access method carried out by a user equipment (UE), the method comprising: receiving a first information sent by a base station, wherein the first information indicates a direction of data received by the base station in each one of a plurality of time periods (UE receives configuration information for directional LBT processes, Para [0128] including the schedule the gNB is switching its receive beams for a time duration, Para [0132], gNB can indicate beam change and the time, Para [0169]);						receiving a second information sent by the base station, wherein the second information indicates: listening durations required by the UE to listen on a channel in the different directions in the first list (LBT configuration information can include time domain restriction for beam transmission signaled to the UE, including measrestrictionconfig-time-channel parameter, Para [0141], there is a measurement time for a first LBT associated with a first beam and measurement time for a second LBT associated with a second beam, Para [0137], gNB can specify duration of CCA measurement, Para [0140]); 							determining, in accordance with a start of the first time period and based on the second information, a first listening duration corresponding to the first direction (gNB can send a configuration to UE for determining when a LBT process is to measure power in the channel, measurement with time restriction for an LBT process, in order to accurately estimate energy in a channel for a specific transmission, Para [0133], gNB can specify duration of CCA measurement, Para [0140], UE starts LBT measurement at appropriate time based on beam scheduling information, Para [0171]); and accessing, in accordance with the channel being idle within the first listening duration the channel (UE determines medium is free and transmits its data, Para [0131].  Also see Para [0105-111] and Fig. 4 from provisional 62/630,643);			but does not fully disclose generating a first list that comprises a sequence of the directions in which the base station receives the data, wherein the sequence indicates a decreasing channel quality when the base station receives, in the different directions, the data sent by the UE, and wherein a first direction is a direction ranked first when the base station receives, in a first time period, the data sent by the UE.  Oteri discloses identifying a best receive beam in a look-up table, Para [0126] but not a ranking of beams.  Jayawardene discloses ranking beams based on channel quality information, Para [0013], where beams with higher RSSI or channel quality are ranked higher, the UE can store the ranked beam list, Pa [0014] and the UE can also rank beam pairs as well, Para [0079].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jayawardene in the system of Oteri in order to provide beamforming solutions in the new radio system such as preventing misunderstanding in beam changes;										and does not disclose a listening duration corresponding to a direction ranked higher is shorter than a further listening duration corresponding to a further direction ranked lower in the sequence of directions.  Hessler discloses the network can configure durations of carrier sensing period and notify the wireless device, where several different sensing periods can be applied and the sensing duration can be shorter or longer based on priority, Para [0047], the shorter sensing period giving UEs faster access and longer sensing periods mean the UE is more likely to be pre-empted.  It is obvious in view of the combination for the UE to be configured to use shorter listening durations for the highest ranked beam and the longest listening duration for the lowest ranked beam, so that the best beam is easier to access while giving other UEs a better chance to access their higher ranked beams that are lower ranked for this UE.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Hessler in the system of Oteri in view of Jayawardene in order to provide efficient utilization of low latency uplink resources by pre-assigning resources to multiple users that are contention based and a fairness scheme for accessing channels.
Regarding claims 2, 7, 12 and 17, Oteri discloses the method/apparatus according to claim 1/6/11/16, wherein the receiving the first information sent by a base station comprises: receiving a wide beam sent by the base station, wherein the wide beam comprises the first information; or receiving a narrow beam sent by the base station, wherein the narrow beam comprises the first information, wherein the wide beam is relatively wide in relation to the narrow beam (transmit beam has a beam width, Para [0054] and therefore obvious to one of ordinary skill the transmit beam could be a wide beam or a narrow beam, further obvious a wide beam is wider than a narrow beam).
Regarding claims 3, 8, 13 and 18, Oteri discloses the method/apparatus according to claim 1/6/11/16, wherein the receiving second information sent by the base station comprises: receiving a wide beam sent by the base station, wherein the wide beam comprises the second information; or receiving a narrow beam sent by the base station, wherein the narrow beam comprises the second information, wherein the wide beam is relatively wide in relation to the narrow beam (transmit beam has a beam width, Para [0054] and therefore obvious to one of ordinary skill the transmit beam could be a wide beam or a narrow beam, obvious wide beam is wider than a narrow beam). 
Regarding claims 4 and 14, Oteri discloses the method/apparatus according to claim 1/11, wherein after the accessing the channel, the method further comprises: sending the data to the base station (WTRU transmits its data, Para [0131]). 
Regarding claims 5 and 15, Oteri discloses the method/apparatus according to claim 1/11, wherein the first information further comprises: a time-frequency resource location, and/or a modulation and coding scheme (UE receives signaling from gNB on the beam schedule including time and frequency domain restrictions for LBT process, Para [0177], gNB assigns time and frequency resources for one or more beams, Para [0199]). 
Regarding claim 6, Oteri discloses a channel access method, the method comprising: sending a first information to a first user equipment (UE), wherein the first information indicates a direction of data received by the base station in each one of a plurality of time periods (UE receives configuration information for directional LBT processes, Para [0128] including the schedule the gNB is switching its receive beams for a time duration, Para [0132], gNB can indicate beam change and the time, Para [0169]); and sending a second information to the first UE, wherein the second information indicates: listening durations required by the first UE to listen on the channel in the different directions in the first list (LBT configuration information can include time domain restriction for beam transmission signaled to the UE, including measrestrictionconfig-time-channel parameter, Para [0141], there is a measurement time for a first LBT associated with a first beam and measurement time for a second LBT associated with a second beam, Para [0137], gNB can specify duration of CCA measurement, Para [0140]); but does not fully disclose wherein the first UE generates a first list that comprises a sequence of the directions in which the base station receives the data, wherein the sequence indicates a channel quality when the base station receives, in the different directions, the data sent by the first UE, and wherein a first direction is a direction ranked first when the base station receives, in a first time period, the data sent by the first UE. Oteri discloses identifying a best receive beam in a look-up table, Para [0126] but not a ranking of beams.  Jayawardene discloses ranking beams based on channel quality information, Para [0013], the UE can store the ranked beam list, Pa [0014] and the UE can also rank beam pairs as well, Para [0079].  Further this is not a limitation on a method performed by a BS as maintaining the list is performed by the UE; and does not disclose a listening duration corresponding to a direction ranked higher is shorter than a further listening duration corresponding to a further direction ranked lower in the sequence of directions.  Hessler discloses the network can configure durations of carrier sensing period and notify the wireless device, where several different sensing periods can be applied and the sensing duration can be shorter or longer based on priority, Para [0047], the shorter sensing period giving UEs faster access and longer sensing periods mean the UE is more likely to be pre-empted.  It is obvious in view of the combination for the UE to be configured to use shorter listening durations for the highest ranked beam and the longest listening duration for the lowest ranked beam, so that the best beam is easier to access while giving other UEs a better chance to access their higher ranked beams that are lower ranked for this UE.  
Regarding claim 9, Oteri discloses the method according to claim 6, wherein the method further comprises: sending the first information to a second UE, wherein the second UE maintains a second list that comprises the sequence of the directions in which the base station receives the data, wherein the sequence indicates a channel quality when the base station receives, in the different directions, data sent by the second UE, and wherein a second direction is a direction ranked second when the base station receives, in the first time period, the data sent by the second UE; and sending the second information to the second UE, wherein the second UE determines, in accordance with a start of the first time period and based on the second information, a second listening duration corresponding to the second direction, wherein the second UE accesses the channel when determining, within the second listening duration, that the channel is idle, wherein the second information indicates: a listening duration required by the second UE to listen on the channel in the different directions in the second list, and a listening duration corresponding to a direction ranked higher is shorter, and wherein the second listening duration is greater than the first listening duration (obvious to one of ordinary skill in view of the combination, this is the same method in the independent claim except for a second UE, it is obvious the BS can perform the same method with another UE, multiple UEs try to gain access to a channel using LBT and Hessler discloses channel sensing periods can be longer or shorter in this case the second listening duration is longer, Para [0047]). 
Regarding claims 10 and 20, Oteri discloses the method/apparatus according to claim 6/16, wherein the base station is allowed to receive the data in a plurality of directions in a same time period, and the method further comprises: sending the first information to second UE, and maintaining, by the second UE, a second list, wherein the second list comprises a sequence of the directions in which the base station receives the data, the sequence is used to indicate channel quality when the base station receives, in the different directions, data sent by the second UE, and a second direction is a direction ranked first when the base station receives, in the first time period, the data sent by the second UE; and sending the second information to the second UE, wherein the second information is used to indicate listening durations required by the second UE to listen on the channel in the different directions in the second list, and a listening duration corresponding to a direction ranked higher is shorter, and the second listening duration is equal to the first listening duration (same limitation as the independent claim except the first and second information are sent to a second UE, obvious to one of ordinary skill, that multiple UEs will get the configuration information). 
Regarding claim 11, Oteri discloses an apparatus (WTRU, Fig. 1b), comprising: one or more processors (processor, Fig. 1b); and a non-transitory computer readable storage medium (computer readable medium, Para [0342]) storing a program for execution by the one or more processors, the program including instructions for: receiving a first information sent by a base station, wherein the first information indicates a direction of data received by the base station in each one of a plurality of time periods (UE receives configuration information for directional LBT processes, Para [0128] including the schedule the gNB is switching its receive beams for a time duration, Para [0132], gNB can indicate beam change and the time, Para [0169]); receiving a second information sent by the base station, wherein the second information indicates listening durations required by the apparatus to listen on a channel in the different directions in the first list (LBT configuration information can include time domain restriction for beam transmission signaled to the UE, including measrestrictionconfig-time-channel parameter, Para [0141], there is a measurement time for a first LBT associated with a first beam and measurement time for a second LBT associated with a second beam, Para [0137], gNB can specify duration of CCA measurement, Para [0140]); determining, in accordance with a start of the first time period and based on the second information, a first listening duration corresponding to the first direction (gNB can send a configuration to UE for determining when a LBT process is to measure power in the channel, measurement with time restriction for an LBT process, in order to accurately estimate energy in a channel for a specific transmission, Para [0133], gNB can specify duration of CCA measurement, Para [0140], UE starts LBT measurement at appropriate time based on beam scheduling information, Para [0171]); and accessing, in accordance with the channel being idle within the first listening duration the channel (UE determines medium is free and transmits its data, Para [0131].  Also see Para [0105-111] and Fig. 4 from provisional 62/630,643); but does not fully disclose the apparatus generates a first list that comprises a sequence of the directions in which the base station receives the data, wherein the sequence indicates a channel quality when the base station receives, in the different directions, the data sent by the apparatus, and wherein a first direction is a direction ranked first when the base station receives, in a first time period, the data sent by the apparatus. Oteri discloses identifying a best receive beam in a look-up table, Para [0126] but not a ranking of beams.  Jayawardene discloses ranking beams based on channel quality information, Para [0013], the UE can store the ranked beam list, Pa [0014] and the UE can also rank beam pairs as well, Para [0079]; and does not disclose a listening duration corresponding to a direction ranked higher is shorter than a further listening duration corresponding to a further direction ranked lower in the sequence of directions.  Hessler discloses the network can configure durations of carrier sensing period and notify the wireless device, where several different sensing periods can be applied and the sensing duration can be shorter or longer based on priority, Para [0047], the shorter sensing period giving UEs faster access and longer sensing periods mean the UE is more likely to be pre-empted.  It is obvious in view of the combination for the UE to be configured to use shorter listening durations for the highest ranked beam and the longest listening duration for the lowest ranked beam, so that the best beam is easier to access while giving other UEs a better chance to access their higher ranked beams that are lower ranked for this UE.  
Regarding claim 16, Oteri discloses a base station (gNB, Fig. 1a), comprising: one or more processors (processor, Para [0348]); and a non-transitory computer readable storage medium (computer readable medium, Para [0342]) storing a program for execution by the one or more processors, the program including instructions for: sending a first information to a first user equipment (UE), wherein the first information indicates a direction of data received by the base station in each one of a plurality of time periods (UE receives configuration information for directional LBT processes, Para [0128] including the schedule the gNB is switching its receive beams for a time duration, Para [0132], gNB can indicate beam change and the time, Para [0169]); and sending a second information to the first UE, wherein the second information indicates listening durations required by the first UE to listen on a channel in the different directions in the first list (LBT configuration information can include time domain restriction for beam transmission signaled to the UE, including measrestrictionconfig-time-channel parameter, Para [0141], there is a measurement time for a first LBT associated with a first beam and measurement time for a second LBT associated with a second beam, Para [0137], gNB can specify duration of CCA measurement, Para [0140]); but does not fully disclose wherein the first UE generates a first list that comprises a sequence of the directions in which the base station receives the data, wherein the sequence indicates a channel quality when the base station receives, in the different directions, the data sent by the first UE, and wherein a first direction is a direction ranked first when the base station receives, in a first time period, the data sent by the first UE. Oteri discloses identifying a best receive beam in a look-up table, Para [0126] but not a ranking of beams.  Jayawardene discloses ranking beams based on channel quality information, Para [0013], the UE can store the ranked beam list, Pa [0014] and the UE can also rank beam pairs as well, Para [0079].  Further this is not a limitation on a the claimed apparatus as maintaining the list is performed by the UE; and does not disclose a listening duration corresponding to a direction ranked higher is shorter than a further listening duration corresponding to a further direction ranked lower in the sequence of directions.  Hessler discloses the network can configure durations of carrier sensing period and notify the wireless device, where several different sensing periods can be applied and the sensing duration can be shorter or longer based on priority, Para [0047], the shorter sensing period giving UEs faster access and longer sensing periods mean the UE is more likely to be pre-empted.  It is obvious in view of the combination for the UE to be configured to use shorter listening durations for the highest ranked beam and the longest listening duration for the lowest ranked beam, so that the best beam is easier to access while giving other UEs a better chance to access their higher ranked beams that are lower ranked for this UE.  		
Regarding claim 19, Oteri discloses the base station according to claim 16, wherein the program further includes instructions for: sending the first information to a second UE, the second UE maintains a second list that comprises the sequence of the directions in which the base station receives the data, wherein the sequence indicates channel quality when the base station receives, in the different directions, data sent by the second UE, and wherein a second direction is a direction ranked second when the base station receives, in the first time period, the data sent by the second UE; and sending the second information to the second UE, wherein the second information indicates listening durations required by the second UE to listen on the channel in the different directions in the second list, and a listening duration corresponding to a direction ranked higher is shorter, and the second listening duration is greater than the first listening duration (obvious to one of ordinary skill in view of the combination, this is the same method in the independent claim except for a second UE, it is obvious the BS can perform the same method with another UE, multiple UEs try to gain access to a channel using LBT and Hessler discloses channel sensing periods can be longer or shorter in this case the second listening duration is longer, Para [0047]).

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues the references do not disclose (1) the UE generating a first ranked list of directions of the BS receiving data nor (2) ordering of entries in the list are ranked in decreasing order of channel quality. Applicant argues Jayawardene discloses the ranking is received and stored by the UE but is not generated by the UE nor discloses the ranking is based upon “listening duration”.				In response, Para [0059] of Applicant’s specification states the “list is maintained by the UE” and Para [0060] states “the list maintained by each UE is generated after beam training” and “the base station may provide a corresponding list for each UE in the coverage area”.  This states the BS provides the list (ranking) of the BS receive beams to the UE, therefore the UE does not generate the list.  The UE transmits to the BS using a fixed optimal UE TX beam for all directions of the BS RX beams and the channel quality is measured for each direction of the BS beams.  The BS has to measure the channel quality and then transmit the results to the UE.  Therefore it does not appear to be supported by the description in the specification.											Further Applicant argues the ranking is based upon “listening duration” which is incorrect.  The claim states the first list is a sequence of directions that indicates a decreasing channel quality for the directions of the BS receive beams.  The ranking is based on channel quality not listening duration as argued by the Applicant.  Jayawarden clearly discloses beams are ranked based on signal strength or other metrics that indicates channel quality information, Para [0012].  Jayawardene discloses the UE can rank transmit/receive beam pairs, Para [0079] and send the list to the BS.  Applicant also argued Hessler does not disclose the UE generating the list but this is irrelevant as Hessler is not relied on to disclose this limitation.  Further claim 16 is an apparatus claim for a base station, where a UE generating a list would not be a limitation on the base station apparatus and would not carry patentable weight.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461